 


109 HR 2412 IH: Special Interest Lobbying and Ethics Accountability Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2412 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Meehan (for himself, Mr. Emanuel, Mr. Baird, Ms. Baldwin, Mr. Berry, Mr. Bishop of New York, Mr. Blumenauer, Mr. Brown of Ohio, Mr. Butterfield, Mrs. Capps, Mr. Case, Mrs. Christensen, Mr. Cleaver, Mr. Cooper, Mr. Costa, Mr. Davis of Illinois, Mr. Davis of Tennessee, Mr. Davis of Alabama, Mr. DeFazio, Ms. DeLauro, Mr. Doggett, Ms. Eshoo, Mr. Filner, Mr. Ford, Mr. Frank of Massachusetts, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Ms. Harman, Mr. Holt, Mr. Kildee, Mr. Kind, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Mr. Lewis of Georgia, Ms. Zoe Lofgren of California, Mrs. Lowey, Mr. Markey, Ms. Matsui, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Menendez, Mr. George Miller of California, Mr. Moore of Kansas, Mr. Olver, Mr. Owens, Mr. Pallone, Ms. Pelosi, Mr. Price of North Carolina, Mr. Ross, Mr. Sanders, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Sherman, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Taylor of Mississippi, Mr. Thompson of California, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Wasserman Schultz, Ms. Watson, Ms. Woolsey, and Mr. Evans) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Standards of Official Conduct and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide more rigorous requirements with respect to ethics and lobbying. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Special Interest Lobbying and Ethics Accountability Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Enhancing lobbying disclosure 
Sec. 101. Quarterly filing of lobbying disclosure reports 
Sec. 102. Electronic filing of lobbying disclosure reports 
Sec. 103. Public database of lobbying disclosure information 
Sec. 104. Identification of officials with whom lobbying contacts are made 
Sec. 105. Disclosure by registered lobbyists of all past executive and congressional employment 
Sec. 106. Disclosure of grassroots activities by paid lobbyists 
Sec. 107. Disclosure of lobbying activities by certain coalitions and associations 
Title II—Slowing the revolving door 
Sec. 201. Extension from 1 to 2 years of ban on attempting to influence by senior executive personnel, former Members of Congress, and officers and employees of the legislative branch 
Sec. 202. Reform of waiver process for acts affecting a personal financial interest 
Sec. 203. Public disclosure by Members of Congress of employment negotiations 
Sec. 204. Wrongfully influencing, on a partisan basis, an entity’s employment decisions or practices 
Sec. 205. Amendment to Code of Official Conduct to prohibit favoritism 
Title III—Curbing excesses in privately funded travel 
Sec. 301. Required certification that congressional travel meets certain conditions 
Sec. 302. False certification in connection with congressional travel 
Sec. 303. Increased disclosure of travel by Members 
Sec. 304. Guidelines respecting travel expenses 
Title IV—Strengthening enforcement and oversight of ethics and lobbying 
Sec. 401. Comptroller General review and semiannual report on activities carried out by Clerk of the House and Secretary of the Senate under Lobbying Disclosure Act of 1995 
Sec. 402. Increased penalty for failure to comply with lobbying disclosure requirements 
Sec. 403. Hearings, recommendations, and report regarding activities of lobbyists 
Sec. 404. Ethics task force  
IEnhancing lobbying disclosure 
101.Quarterly filing of lobbying disclosure reports 
(a)Quarterly filing requiredSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended— 
(1)in subsection (a)— 
(A)by striking Semiannual and inserting Quarterly; 
(B)by striking the semiannual period and all that follows through July of each year and insert the quarterly period beginning on the first days of January, April, July, and October of each year; and 
(C)by striking such semiannual period and insert such quarterly period; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking semiannual report and inserting quarterly report; 
(B)in paragraph (2), by striking semiannual filing period and inserting quarterly period; 
(C)in paragraph (3), by striking semiannual period and inserting quarterly period; and 
(D)in paragraph (4), by striking semiannual filing period and inserting quarterly period. 
(b)Conforming amendments 
(1)DefinitionSection 3 of such Act (2 U.S.C. 1602) is amended in paragraph (10) by striking six month period and inserting three-month period. 
(2)RegistrationSection 4 of such Act (2 U.S.C. 1603) is amended— 
(A)in subsection (a)(3)(A) by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(3)(A) by striking semiannual period and inserting quarterly period. 
(3)EnforcementSection 6 of such Act (2 U.S.C. 1605) is amended in paragraph (6) by striking semiannual period and inserting quarterly period. 
(4)EstimatesSection 15 of such Act (2 U.S.C. 1610) is amended— 
(A)in subsection (a)(1) by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(1) by striking semiannual period and inserting quarterly period. 
(5)Dollar amounts 
(A)Section 4 of such Act (2 U.S.C. 1603) is further amended— 
(i)in subsection (a)(3)(A)(i), by striking $5,000 and inserting $2,500; 
(ii)in subsection (a)(3)(A)(ii), by striking $20,000 and inserting $10,000; 
(iii)in subsection (b)(3)(A), by striking $10,000 and inserting $5,000; and 
(iv)in subsection (b)(4), by striking $10,000 and inserting $5,000. 
(B)Section 5 of such Act (2 U.S.C. 1604) is further amended— 
(i)in subsection (c)(1), by striking $10,000 and $20,000 and inserting $5,000 and $10,000, respectively; and 
(ii)in subsection (c)(2), by striking $10,000 both places such term appears and inserting $5,000. 
102.Electronic filing of lobbying disclosure reports Section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended by adding at the end the following new subsection: 
 
(d)Electronic filing requiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that may be required by the Secretary of the Senate or the Clerk of the House of Representatives.. 
103.Public database of lobbying disclosure information 
(a)Database requiredSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is further amended— 
(1)in paragraph (7) by striking and at the end; 
(2)in paragraph (8) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(9)maintain, and make available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, an electronic database that— 
(A)includes the information contained in registrations and reports filed under this Act; 
(B)directly links the information it contains to the information disclosed in reports filed with the Federal Election Commission under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(C)is searchable and sortable to the maximum extent practicable, including searchable and sortable by each of the categories of information described in section 4(b) or 5(b).. 
(b)Availability of reportsSection 6 of such Act is further amended in paragraph (4) by inserting before the semicolon at the end the following: and, in the case of a report filed in electronic form pursuant to section 5(d), shall make such report available for public inspection over the Internet not more than 48 hours after the report is so filed. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (9) of section 6 of such Act, as added by subsection (a). 
104.Identification of officials with whom lobbying contacts are made Section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended in subsection (b)(2)— 
(1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)for each specific issue listed pursuant to subparagraph (A), a list identifying each covered executive branch official and each Member of Congress with whom a lobbyist employed by the registrant engaged in a lobbying contact with respect to that issue;. 
105.Disclosure by registered lobbyists of all past executive and congressional employmentSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is further amended in subsection (b)(6) by striking or a covered legislative branch official and all that follows through as a lobbyist on behalf of the client, and inserting or a covered legislative branch official,. 
106.Disclosure of grassroots activities by paid lobbyists 
(a)Disclosure of grassroots activitiesSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is further amended by adding at the end the following new paragraph: 
 
(17)Grassroots lobbying communicationThe term grassroots lobbying communication means an attempt to influence legislation or executive action through the use of mass communications directed to the general public and designed to encourage recipients to take specific action with respect to legislation or executive action, except that such term does not include any communications by an entity directed to its members, employees, officers, or shareholders. For purposes of this paragraph, a communication is designed to encourage a recipient if any of the following applies: 
(A)The communication states that the recipient should contact a legislator, or should contact an officer or employee of an executive agency. 
(B)The communication provides the address, phone number, and contact information of a legislator or of an officer or employee of an executive agency. 
(C)The communication provides a petition, tear-off postcard, or similar material for the recipient to send to a legislator or to an officer or employee of an executive agency. 
(D) 
(i)Subject to clause (ii), the communication specifically identifies an individual who— 
(I)is in a position to consider or vote on the legislation; 
(II)represents the recipient in Congress; or 
(III)is an officer or employee of the executive agency to which the legislation or executive action relates. 
(ii)A communication described in clause (i) is a grassroots lobbying communication only if it is a communication that cannot meet the full and fair exposition test as nonpartisan analysis, study, or research.. 
(b)Separate itemization of grassroots expensesSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is further amended in subsection (b)— 
(1)in paragraph (3), by inserting after total amount of all income the following: (including an itemization of the total amount relating specifically to grassroots lobbying communications and, within that amount, an itemization of the total amount specifically relating to broadcast media grassroots lobbying communications); and 
(2)in paragraph (4), by inserting after total expenses the following: (including an itemization of the total amount relating specifically to grassroots lobbying communications and, within that total amount, an itemization of the total amount specifically relating to broadcast media grassroots lobbying communications). 
107.Disclosure of lobbying activities by certain coalitions and associations 
(a)In generalParagraph (2) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to read as follows: 
 
(2)Client 
(A)In generalThe term client means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf is both a client and an employer of such employees. 
(B)Treatment of coalitions and associations 
(i)In generalExcept as provided in clauses (ii) and (iii), in the case of a coalition or association that employs or retains other persons to conduct lobbying activities, each of the individual members of the coalition or association (and not the coalition or association) is the client. For purposes of section 4(a)(3), the preceding sentence shall not apply, and the coalition or association shall be treated as the client. 
(ii)Exception for certain tax-exempt associationsIn case of an association— 
(I)which is described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or 
(II)which is described in any other paragraph of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code and which has substantial exempt activities other than lobbying with respect to the specific issue for which it engaged the person filing the registration statement under section 4,the association (and not its members) shall be treated as the client. 
(iii)Exception for certain members 
(I)In generalInformation on a member of a coalition or association need not be included in any registration under section 4 if the amount reasonably expected to be contributed by such member toward the activities of the coalition or association of influencing legislation is less than $500 per any quarterly period. 
(II)ExceptionSubclause (I) shall not apply with respect to any member who unexpectedly makes aggregate contributions of more than $500 in any quarterly period, and the date the aggregate of such contributions first exceeds $500 in such period shall be treated as the date of first employment or retention to make a lobbying contact for purposes of section 4. 
(iv)Look-thru rulesIn the case of a coalition or association which is treated as a client under the first sentence of clause (i)— 
(I)such coalition or association shall be treated as employing or retaining other persons to conduct lobbying activities for purposes of determining whether any individual member thereof is treated as a client under clause (i), and 
(II)information on such coalition or association need not be included in any registration under section 4 of the coalition or association with respect to which it is treated as a client under clause (i).. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply to— 
(A)coalitions and associations listed on registration statements filed under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) after the date of the enactment of this Act, and 
(B)coalitions and associations for whom any lobbying contact is made after the date of the enactment of this Act. 
(2)Special ruleIn the case of any coalition or association to which the amendments made by this Act apply by reason of paragraph (1)(B), the person required by such section 4 to file a registration statement with respect to such coalition or association shall file a new registration statement within 30 days after the date of the enactment of this Act. 
IISlowing the revolving door 
201.Extension from 1 to 2 years of ban on attempting to influence by senior executive personnel, former Members of Congress, and officers and employees of the legislative branch 
(a)Senior and very senior executive personnelSection 207 of title 18, United States Code, is amended in each of subsections (c)(1) and (d)(1) by striking within 1 year after and inserting within 2 years after. 
(b)Former Members of Congress and officers and employees of the legislative branch Section 207(e) of title 18, United States Code, is amended in each of paragraphs (1)(A), (2)(A), (3), (4)(A), and (5)(A) by striking within 1 year and inserting within 2 years.  
202.Reform of waiver process for acts affecting a personal financial interest Section 208 of title 18, United States Code, is amended— 
(1)in subsection (b)(1)— 
(A)by inserting after the Government official responsible for appointment to his or her position the following: and the Office of Government Ethics; and 
(B)by striking a written determination made by such official and inserting a written determination made by the Office of Government Ethics, after consultation with such official,; 
(2)in subsection (b)(3), by striking the official responsible for the employee’s appointment, after review of and inserting the Office of Government Ethics, after consultation with the official responsible for the employee’s appointment and after review of; and 
(3)in subsection (d)(1)— 
(A)by striking Upon request and all that follows through Ethics in Government Act of 1978. and inserting In each case in which the Office of Government Ethics makes a determination granting an exemption under subsection (b)(1) or (b)(3) to a person, the Office shall, not later than 3 business days after making such determination, make available to the public pursuant to the procedures set forth in section 105 of the Ethics in Government Act of 1978, and publish in the Federal Register, such determination and the materials submitted by such person in requesting such exemption.; and 
(B)strike the agency may withhold and insert the Office of Government Ethics may withhold. 
203.Public disclosure by Members of Congress of employment negotiations 
(a)House of RepresentativesThe Code of Official Conduct set forth in rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 14 as clause 15 and by inserting after clause 13 the following new clause: 
 
14. A Member, Delegate, or Resident Commissioner shall publicly disclose the fact that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist. Such disclosure shall be made within 3 days after the commencement of such negotiation or arrangement.. 
(b)Senate[Text to be supplied by the Senate]. 
204.Wrongfully influencing, on a partisan basis, an entity’s employment decisions or practices Whoever, being a Senator or Representative in, or a Delegate or Resident Commissioner to, the Congress or an employee of either House of Congress, with the intent to influence on the basis of political party affiliation an employment decision or employment practice of any private or public entity (except for the Congress), directly or indirectly (including through an agent such as an agent of a national committee of a political party)—  
(1)takes or withholds, or offers or threatens to take or withhold, an official act; or 
(2)influences, or offers or threatens to influence, the official act of another;shall be fined under title 18, United States Code, or imprisoned for not more than 15 years, or both, and may be disqualified from holding any office of honor, trust, or profit under the United States. 
205.Amendment to Code of Official Conduct to prohibit favoritism 
(a)House of RepresentativesRule XXIII of the Rules of the House of Representatives (known as the Code of Official Conduct) is amended by redesignating clause 14 as clause 15 and by inserting after clause 13 the following new clause: 
 
14.A Member, Delegate, Resident Commissioner, officer, or employee of the House may not take or withhold, or threaten to take or withold, any official action on the basis of partisan affiliation (except as permitted by clause 9) or the campaign contributions or support of any person or the prospect of personal gain either for oneself or any other person.. 
(b)Senate[Text to be supplied by the Senate.]  
IIICurbing excesses in privately funded travel 
301.Required certification that congressional travel meets certain conditions 
(a)House of RepresentativesClause 5 of rule XXV of the Rules of the House of Representatives is amended by redesignating paragraphs (e) and (f) as paragraphs (f) and (g), respectively, and by inserting after paragraph (d) the following new paragraph: 
 
(e) 
(1)Except as provided by subparagraph (2), before a Member, Delegate, Resident Commissioner, officer, or employee of the House may accept a gift of transportation or lodging otherwise permissible under this clause from any person, such Member, Delegate, Resident Commissioner, officer, or employee of the House, as applicable, shall obtain a written certification from such person (and provide a copy of such certification to the Clerk) that— 
(A)the trip was not planned, organized, arranged, or financed by a registered lobbyist or foreign agent and was not organized at the request of a registered lobbyist or foreign agent; and 
(B)the person did not accept, from any source, funds specifically earmarked for the purpose of financing the travel expenses.The Clerk shall make public information received under this subparagraph as soon as possible after it is received. 
(2)A Member, Delegate, or Resident Commissioner is not required to obtain a written certification for a gift or transportation or lodging described in subdivision (A), (B), (C), (D), (F), or (G) of paragraph (a)(1).. 
(b)Senate[Text to be supplied by the Senate]. 
302.False certification in connection with congressional travel 
(a)In generalWhoever makes a false certification in connection with the travel of a Member, officer, or employee of either House of Congress (within the meaning given those terms in section 207 of title 18, United States Code) shall, upon proof of such offense by a preponderance of the evidence, be subject to a civil fine depending on the extent and gravity of the violation.  
(b)Maximum fineThe maximum fine per offense under this section depends on the number of separate trips in connection with which the person committed an offense under this section, as follows: 
(1)First tripFor each offense committed in connection with the first such trip, the amount of the fine shall be not more than $100,000 per offense. 
(2)Second tripFor each offense committed in connection with the second such trip, the amount of the fine shall be not more than $300,000 per offense. 
(3)Any other tripsFor each offense committed in connection with any such trip after the second, the amount of the fine shall be not more than $500,000 per offense. 
303.Increased disclosure of travel by Members 
(a)House of RepresentativesClause 5(b)(1)(A)(ii) of rule XXV of the Rules of the House of Representatives is amended by— 
(1)inserting a detailed description of each of before the expenses; and 
(2)inserting , including a description of all meetings, tours, events, and outings during such travel before the period at the end thereof. 
(b)Senate[Text to be supplied by the Senate.] 
304.Guidelines respecting travel expenses 
(a)House of RepresentativesClause 5(f) of rule XXV of the Rules of the House of Representatives is amended by inserting (1) after (f) and by adding at the end the following new subparagraph:  
 
(2)Within 90 days after the date of adoption of this subparagraph and at annual intervals thereafter, the Committee on Standards of official Conduct shall develop and revise, as necessary, guidelines on what constitutes reasonable expenses or reasonable expenditures for purposes of paragraph (b)(4). In developing and revising the guidelines, the committee shall take into account the maximum per diem rates for official Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense.. 
(b)Senate[Text to be supplied by the Senate.]  
IVStrengthening enforcement and oversight of ethics and lobbying 
401.Comptroller General review and semiannual report on activities carried out by Clerk of the House and Secretary of the Senate under Lobbying Disclosure Act of 1995 
(a)Ongoing review requiredThe Comptroller General shall review on an ongoing basis the activities carried out by the Clerk of the House of Representatives and the Secretary of the Senate under section 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605). The review shall emphasize— 
(1)the effectiveness of those activities in securing the compliance by lobbyists with the requirements of that Act; and 
(2)whether the Clerk and the Secretary have the resources and authorities needed for effective oversight and enforcement of that Act. 
(b)Semiannual reportsTwice yearly, not later than January 1 and not later than July 1 of each year, the Comptroller General shall submit to Congress a report on the review required by subsection (a). The report shall include the Comptroller General’s assessment of the matters required to be emphasized by that subsection and any recommendations of the Comptroller General to— 
(1)improve the compliance by lobbyists with the requirements of that Act; and 
(2)provide the Clerk and the Secretary with the resources and authorities needed for effective oversight and enforcement of that Act. 
402.Increased penalty for failure to comply with lobbying disclosure requirementsSection 7 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended by striking $50,000 and inserting $100,000. 
403.Hearings, recommendations, and report regarding activities of lobbyists The Committee on House Administration and the Committee on the Judiciary are each authorized and directed to conduct hearings on each semiannual report submitted by the Comptroller General pursuant to section 401(b) and to report, as soon as practicable, the results of such hearings and any legislative recommendations to address the issues raised by such semiannual report. 
404.Ethics task force 
(a)Appointment of ethics task forceWithin 30 days after the date of enactment of this Act, the Speaker and the minority leader shall each appoint 5 Members to a bipartisan ethics task force with equal representation of the majority and minority parties to make recommendations— 
(1)on strengthening ethics oversight and enforcement in the House of Representatives; and 
(2)on providing the resources necessary to accomplish this goal. 
(b)Consultation and final reportThe ethics task force shall consult outside experts in its work and report its findings and recommendations to the House of Representatives not later than 60 days after it is established.  
 
